Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of hydrocephalus as the elected a salt and water balance disease of specie (i), SI113 as the SGK1 inhibitor of specie (ii), and GSK1016797 as the elected TRPV4 antagonist of specie (iii) is maintained.

					Claim Status
Claims 1-5, 7-12, 14-20, 22-23 and 25-30 are pending. Claims Claim 23 is withdrawn. Claims 6-7, 21, and 24 are canceled.  Claims 1-5, 7-12, 14-20, 22 and new claims 25-30 are examined in accordance to the elected species.
The amendment filed on 01/18/2021 in response to the Non-Final office Action of 09/17/2021 is acknowledged and has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 & 03/24/2021 has been considered by the examiner.

Action Summary
s 1-4, 6-11, 14-19, and 22 rejected under 35 U.S.C. 103 as being un-patentable over Nazare et al. (US2014/0357640 A1) in view of D’Antona et al., Cell Physiol Biochem 2015;35:2006-2018, Published online: March 27, 2015 and Nagy et al., Arch Psychiatr Nervenkr (1970). 1979 Apr 12;226(4):319-24 are withdrawn in light of the new ground of rejection necessitated by filing of the IDS dated on 01/19/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, 14-19, and 22 remain rejected and new claims 25-30 are rejected under 35 U.S.C. 103 as being un-patentable over Nazare et al. (US2014/0357640 A1) in view of D’Antona et al., Cell Physiol Biochem 2015;35:2006-2018, Published online: March 27, 2015 and Nagy et al., Arch Psychiatr Nervenkr (1970). 1979 Apr 12;226(4):319-24, and Lang et al., Expert Opinion on investigational drugs, vol. 22, no. 6, March 19, 2013, pp. 701-714 cited in the IDS dated on 01/19/2021.
	Nazare et al. teaches a method of treating degenerative joint disorders, degenerative cartilage changes, diabetes, cardiovascular diseases, fibrosis, inflammatory processes, pain, tumors or cerebral infarctions in a patient in need thereof comprising administering to said patient a therapeutically effective amount of a pharmaceutical composition comprising a compound of the formula (I), see claims 1, 13,and 16. Moreover, Nazare et al. teaches the compound is an inhibitor of serum and glucocorticoid regulated kinase, see claim 15. The compounds of the formula (I) are preferably inhibitors of serum and glucocorticoid regulated 
	Nazare et al. does not teach the elected hydrocephalus. Moreover, Nazare et al. does not teach the elected SI113 as the elected SGK1 inhibitor. 
	D’Antona et al. teaches SI113 is an excellent SGK inhibitor that can be efficiently employed alone or in combination with paclitaxel for colon cancer treatment, see Abstract. Moreover, D’Antona et al. teaches the SI113 molecule has a molecular mass <500 Da [30], and its chemical structure makes it potentially highly available in all body fluids and theoretically able also to cross the blood-brain barrier. Such a feature makes it eligible to perform an exhaustive in vivo analysis of its antineoplastic properties in immunocompromised mice carrying human tumors, see page 2016, fifth paragraph. 
	Nagy et al. teaches the concentrations of Na+, K+, Cl-, Ca++, and Mg++ were measured in the CSF and serum of controls and in those of patients with hydrocephalus. Hydrocephalus was proved with pneumoencephalography. The amounts of Na+, K+, Ca++, and Mg++ were significantly higher in the CSF of patients with hydrocephalus than in the CSF of controls. The changes in the electrolyte concentration gradients seem to indicate that it is not the blood-brain barrier but the brain-CSF barrier which is disturbed in hydrocephalus, see Abstract. Na+, K+, Cl-, Ca++, and Mg++ are electrolyte.

	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method taught by Nazare et al. by substituting any one of the SGK1 inhibitor taught by Nazare et al. with the Inhibitor (SI113) taught by D’Antona et al. and further including hydrocephalus as the electrolyte electrolyte homeostasis or excess of salt as taught by Nagy et al.to give the claimed method. One would have been motivated to do so because Nazare et al. teaches SGK-1 has also been shown to play a role in cell proliferation and electrolyte homeostasis, see para [0005], and because D’Antona et al. clearly teach SI113 is an effective SGK1 inhibitor and also because Nagy clearly teaches hydrocephalus is an electrolyte disturbance disease which falls within the scope of electrolyte homestatis disorder or excess of electrolyte concentration such as salts. One would reasonably expect the substitution to be functionally equivalent and the method taught by Nazare et al. to effectively treat hydrocephalus as an electrolyte homeostatis disorder and by reducing the salt concentration with success. While none of the prior art expressly teach hydrocephalus is a specie of salt and water balance disease,  the instant specification and the election of hydrocephalus as the elected salt and water balance disease are taken as evidentiary that hydrocephalus is a salt and water balance disease. 
	With respect to the limitations of reducing cerebrospinal fluid (CSF) production (claim 8); inhibiting transepithelial ion transport (claim 15); transepithelial ion transport is calcium ion . 


Claims 5, 12, and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Nazare et al. (US2014/0357640 A1) in view of D’Antona et al., Cell Physiol Biochem 2015;35:2006-2018, Published online: March 27, 2015 and Nagy et al., Arch Psychiatr Nervenkr (1970). 1979 Apr 12;226(4):319-24 as applied to claims 1-4, 6-11, 14-19, and 22 in further view of Ahmed, Graduate School, Thesis, 12/26/2015.
The teaching of Nazare et al., D’Antona et al., and Nagy et al. has been discussed in the above 103 rejection.

Ahmed teaches compounds such as TRPV4 agonist (GSK1016797), TRPV4 antagonist (HC067047), CFTR Inhibitor II GlyH-101, TMEM16A inhibitor (T16Ainh-A01), Na+-K+-Cl- cotransporter 1 (NKCC1) inhibitor bumetanide, small conductance calcium-activated potassium channel inhibitors such as fluoxetine and apamin, and acetazolamide, which is a carbonic anhydrase inhibitor previously reported to be used to treat hydrocephalus, see page 9. 
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was made to combine the method taught by Nazare et al., D’Antona et al., and Nagy et al. collectively with that set forth byAhmed because each is taught by the prior art to be useful for the same purpose (i.e., treating hydrocephalus). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together.
	Applicant’s argument and Response to Applicant’s argument
Applicant argues that that one of ordinary skill in the art would recognize that there is a difference between excretion and secretion. In particular, while both are involved ion/electrolyte balance, one of ordinary skill in the art would recognize excretion and secretion are totally different processes. The electrolyte homeostasis has to do with kidney excretion to maintain electrolyte/fluid balance in the body. Hydrocephalus can arise by excess secretion, not excretion. Thus, one skilled in the art would not consider hydrocephalus to be an excretion In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that one of ordinary skill in the art would not consider hydrocephalus to be an excretion disorder. However, one of ordinary skill in the art would consider hydrocephalus is a disease characterized by changes in electrolyte concentration where concentration of electrolytes such as sodium are significantly high in the CSF. Moreover, Lang et al. teaches GSK1 expresses in virtually all tissues including brain. Lang et al. also teaches SGK1 transcription is further upregulated by cell shrinkage, excessive glucose concentrations and diabetes, A6 and M1 cell swelling, Ca2+ chelation, metabolic acidosis, salt loading of spontaneously hypertensive mice, oxidative stress, heat shock, UV radiation, see Section 2. Lang et al. teaches the SGK1 inhibitor EMD638683 has been shown to reverse hypertension in hyperinsulinism and salt excess, second paragraph of Section 4. Moreover, Lang et al. teaches SGK1 stimulates renal tubular salt resorption as well as salt appetite and thus impacts on blood pressure, see Section 2.2.1. As such, a person of ordinary skill in the art would 
Applicant argues that one of ordinary skill in the art would not select SI113 from D’Antona when Nazare discloses Additionally, other than sharing the disclosure of SGK inhibitors, the Nazare and D'Antona references are entirely unrelated and directed to treating different diseases. In particular, D'Antona discloses SI113 for use in treating colon cancer, whereas Nazare discloses treating 2017-080-03(3003572.0474)PATENTdegenerative joint disorders, degenerative cartilage changes, diabetes, cardiovascular diseases, fibrosis, inflammatory processes, pain, and tumors or cerebral infarctions. There is no disclosure or suggestion in D'Antona that would lead one of ordinary skill in the art to specifically select SI113, which is not even disclosed in the exhaustive list of SGK inhibitors in Nazare, when Nazare provides an exhaustive list of SGK inhibitors. In response, the Examiner finds Applicant’s argument not persuasive. Specifically, Nazare et al. clearly teaches SGK1 inhibitors can be used for treating disease implicated by SGK1 activation. Additionally, Nazare et al. teaches SGK-1 has also been shown to play a role in cell proliferation and electrolyte homeostasis, see para [0007]. One of ordinary skill in the art would reasonably expect replacing any one of the preferred inhibitors on Table 1 taught by Nazare with another Inhibitor such as SI113 would in fact treat the diseases implicated by SGK1 regardless Nazare and D’Antona teach different diseases. The substitution would be based on functional equivalence. 

Applicant argues that One of ordinary skill in the art could also not have a reasonable expectation of success simply because Nazare discloses SGK inhibitors. As noted in Nazare, SGKs are one of 500 kinases. Each of these is involved in separate and distinct pathways that involve both excretory and secretory events. Thus, one of ordinary skill in the art would recognize that not all diseases of electrolyte imbalance involve SGKs, or in particular, SGK-1. Simply because there is an electrolyte imbalance in hydrocephalus, it does not follow that SGK-1 is involved, and nothing in the combination of Nazare, D'Antona, and Nagy provides any disclosure or suggestion that SGK- 1 is involved in hydrocephalus, hypertension, inflammatory responses, chronic edema, and combinations thereof as recited in claim 1, and whether SGK-1 is involved in reducing cerebrospinal fluid (CSF) production as recited in claim 8, and whether inhibiting SGK-1 can inhibit transepithelial ion transport as recited in claim 15. In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that Nazare teaches SGKs are one of 500 kinases, Nazare’s teaching clearly focuses on SGK1 inhibitors and these SKG1 inhibitors are effective for treating diseases implicated by the activation of SGK1. Nagy et al. 
Lastly, Applicant argues that Nazare discloses this broad range for an infinite number of SGK inhibitors. Significantly, Nazare fails to disclose or suggest SI113 among the infinite list of SGK inhibitors. Nazare also discloses the range of 0.1-10 mg/kg in the context of treating degenerative joint disorders, degenerative cartilage changes, diabetes, cardiovascular diesases, .



Conclusion
No claims are allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/19/2021. prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628